DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/03/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al US 2014/0047521 in view of Valentine US 2014/0281425.
 	 As per claim 1, Henderson disclose an apparatus comprising:
 a processor( par 0025  computer processor ); and 
a non-transitory machine-readable medium on which is stored instructions that, when executed by the processor, cause the processor to ( par 0025 instructions in a machine-accessible and computer-readable storage medium): 
generates a report regarding the credential, i.e. value and the credential history.); 
access to resources whether values are to be masked ( par 0019 access a variety of other services storage, i.e. memory, or credential resource to be modified as to be masked ); 
determine that the value is to be masked based on the policy (par 0035 The report masks the credential, i.e. the value and/or the credential history and includes an indication as to whether the credential and credential history complies, i.e. determine, with a policy. par 0043 the password auditing service determines whether a current password of the user and previous passwords of the user conform to syntax rules for enterprise passwords defined in the policy); and 
substitute the value in the report with a masked value (par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text, i.e. masked value, is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy).
 Hendeson does not explicitly disclose access a memory, the memory storing indications of whether values are to be masked; determine that the value is to be masked based on the accessed memory.
 
 to access the limited range 220 of the memory 210 ), the memory storing indications of whether values are to be masked ( par 0048 the limited range vector memory access instruction 203 may optionally specify or otherwise indicate, I.e. indications, a source packed data, i.e. values to be masked, operation mask 216,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210.); determine that the value is to be masked based on the accessed memory (par 0048 the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210  and 0069 the source packed data operation mask may have other widths, for example, a width in bits equal to the number of memory indices in the source packed memory indices 513 (e.g., eight, sixteen, thirty two, etc.). In the illustrated example, the mask bits, from least significant (on the left) to most significant (on the right), are 1, 1, 0, 1, 1, 1, 0, . . . 1. A mask bit value of binary 0 represents a masked out element, whereas a mask bit value of binary 1 indicates an unmasked element. ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ).

 
 	As per claim 2, Henderson in view of Valentine disclose the apparatus of claim 1,  Henderson disclose wherein to determine that the value is to be masked ( 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history), Henderson does not explicitly disclose the instructions, when executed by the processor, cause the processor to determine whether the memory comprises the value. 
 	However, Valentine discloses the instructions, when executed by the processor, cause the processor to determine whether the memory comprises the value (( par 0051 to access the limited range 220 of the memory 210  and par 0048 the limited range vector memory access instruction 203 may optionally specify or otherwise indicate, I.e. indications, a source packed data, i.e. values to be masked, operation mask 216,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210.); determine that the value is to be masked based on the accessed memory (par 0048 the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210  and 0069 the source packed data operation mask may have other widths, for example, a width in bits equal to the number of memory indices in the source packed memory indices 513 (e.g., eight, sixteen, thirty two, etc.). In the illustrated example, the mask bits, from least significant (on the left) to most significant (on the right), are 1, 1, 0, 1, 1, 1, 0, . . . 1. A mask bit value of binary 0 represents a masked out element, whereas a mask bit value of binary 1 indicates an unmasked element). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 


 	As per claim 3, Henderson in view of Valentine disclose The apparatus of claim 1, Henderson disclose wherein to substitute the value (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy), the instructions, when executed by the processor, cause the processor to generate the masked value based on a cryptographic hash of the value (Henderson, par 0029/0031 hash values for the credential and previous credentials are retained and 0057 credentials is masked so as to hide the actual strings associated with the previously used credentials).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 
 	
 	As per claim 9, Henderson in view of Valentine disclose The apparatus of claim 1, Henderson discloses wherein the value comprises personal information of a user to be protected via the substitution of the value with the masked value (Henderson discloses par 0041 at 212, the password auditing service masks each password/credential, i.e. value with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 

 	As per claim 11, Henderson in view of Valentine disclose the non-transitory machine-readable storage medium of claim 10, Henderson discloses wherein to access the memory to determine whether the value is to be masked ( 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history.), Henderson does not explicitly disclose the instructions, when executed by the processor, cause the processor to determine whether the memory comprises the value. 
 	However, Valentine discloses the instructions, when executed by the processor, cause the processor to determine whether the memory comprises the value (( par 0051 to access the limited range 220 of the memory 210  and par 0048 the limited range vector memory access instruction 203 may optionally specify or otherwise indicate, I.e. indications, a source packed data, i.e. values to be masked, operation mask 216,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210.); determine that the value is to be masked based on the accessed memory (par 0048 the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210  and 0069 the source packed data operation mask may have other widths, for example, a width in bits equal to the number of memory indices in the source packed memory indices 513 (e.g., eight, sixteen, thirty two, etc.). In the illustrated example, the mask bits, from least significant (on the left) to most significant (on the right), are 1, 1, 0, 1, 1, 1, 0, . . . 1. A mask bit value of binary 0 represents a masked out element, whereas a mask bit value of binary 1 indicates an unmasked element). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 
 
 	As per claim 12, Henderson in view of Valentine disclose The non-transitory machine-readable storage medium of claim 10,  Henderson discloses Henderson disclose wherein to substitute the value (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy), the instructions, when executed by the processor, cause the processor to generate the masked value based on a cryptographic hash of the value (Henderson, par 0029/0031 hash values for the credential and previous credentials are retained and 0057 credentials is masked so as to hide the actual strings associated with the previously used credentials).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 
 	 
 	As per claim 17, Henderson in view of Valentine disclose The  method  of claim 16, wherein generating the report comprises: Henderson disclose wherein to substitute the value (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy), the instructions, when executed by the processor, cause the processor to generate the masked value based on a cryptographic hash of the value (Henderson, par 0029/0031 hash values for the credential and previous credentials are retained and 0057 credentials is masked so as to hide the actual strings associated with the previously used credentials).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 


As per claim 18, Henderson in view of Valentine disclose The  method  of claim 17, wherein substituting the masked value comprises: Henderson disclose wherein to substitute the value (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy), the instructions, when executed by the processor, cause the processor to generate the masked value based on a cryptographic hash of the value (Henderson, par 0029/0031 hash values for the credential and previous credentials are retained and 0057 credentials is masked so as to hide the actual strings associated with the previously used credentials).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ). 

 	As per claim 10, Henderson disclose a non-transitory machine-readable storage medium on which is stored instructions that, when executed by a processor cause the processor to: 
 	generate a report, the report comprising a value ( 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history); 
 	access to resources to determine whether the value is to be masked (par 0019 access a variety of other services or resources to be modified as to be masked ); and 
 	based on a determination that the value is to be masked based on the policy (par 0035 The report masks the credential, i.e. the value and/or the credential history and includes an indication as to whether the credential and credential history complies, i.e. determine, with a policy. par 0043 the password auditing service determines whether a current password of the user and previous passwords of the user conform to syntax rules for enterprise passwords defined in the policy), 
 	substitute the value with a masked value in the report (par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy). 
 	Henderson does not explicitly disclose access a memory to determine whether values are to be masked; determine that the value is to be masked.
 Valentine discloses access a memory to determine whether values are to be masked ( par 0048 the limited range vector memory access instruction 203 may optionally specify or otherwise indicate, I.e. indications, a source packed data, i.e. values to be masked, operation mask 216,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210.); determine that the value is to be masked (par 0048 the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked,  par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210  and 0069 the source packed data operation mask may have other widths, for example, a width in bits equal to the number of memory indices in the source packed memory indices 513 (e.g., eight, sixteen, thirty two, etc.). In the illustrated example, the mask bits, from least significant (on the left) to most significant (on the right), are 1, 1, 0, 1, 1, 1, 0, . . . 1. A mask bit value of binary 0 represents a masked out element, whereas a mask bit value of binary 1 indicates an unmasked element).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked  to protect data(par 0048 ).

 	As per claim 16, Henderson discloses a method, comprising: 
generating, by a processor, a report, the report comprising a masked value, the masked value being a modified version of a value ( 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history);
 access to resources to determine whether the value is to be masked ( par 0019 access a variety of other services or resources to be modified as to be masked); 
determining, by the processor, that the masked value is to be unmasked based on the accessing (par 0035 The report masks the credential, i.e. the value and/or the credential history and includes an indication as to whether the credential and credential history complies, i.e. determine, with a policy. par 0043 the password auditing service determines whether a current password of the user and previous passwords of the user conform to syntax rules for enterprise passwords defined in the policy ); and 
Substituting, by the processor, the masked value in the report with the value responsive to the determination (par 0041 at 212, the password auditing service masks each password/credential, i.e. value with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text is used as a redaction/obscure to maintain secrecy).
 	Henderson does not explicitly disclose accessing, by the processor, a memory, the memory storing information that indicates the masked value is marked for unmasking; and determining, by the processor, that the masked value is to be unmasked based on the accessing.
 	However, Valentine disclose 
accessing, by the processor, a memory, the memory storing information that indicates the masked value is marked for unmasking (par 0048 the limited range vector memory access instruction 203 may optionally specify or otherwise indicate, I.e. indications, a source packed data, i.e. values to be masked, operation mask 216, par 0052 the limited range vector memory access instruction 203 may be used to access only the limited range 220 of the memory 210. And 0069 a mask bit value of binary 0 represents a masked out element, whereas a mask bit value of binary 1 indicates, i.e. indicates, an unmasked element. The masked operation of FIG. 7 has certain similarities to the unmasked operation of FIG. 6);  
determining, by the processor, that the masked value is to be unmasked based on the accessing ( par 0243 the instruction uses a packed data operation mask but a corresponding mask element of the packed data operation mask is unmasked, by using the a mask element to determine the packed data mas is unmasking); and 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, because doing so would provide the limited range vector memory access instruction may optionally specify indicate, I.e. indications, a source packed data, i.e. values to be masked to protect data(par 0048 ).
 

Claims 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al US 2014/0047521 in view of Valentine US 2014/0281425 in view of Raghunathan et al US 2012/0259877.

 	As per claim 6, Henderson in view of Valentine disclose the apparatus of claim 1, the combination does not explicitly disclose wherein the value comprises a display value of a user interface.
 	However, Raghunathan disclose wherein the value comprises a display value of a user interface ( par 0037 display device (e.g., a monitor) a user interface to allow a user to perform various functions, such as view reports, map anonymization rules, and preview masked data, i.e. value . ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, based on the teaching of displaying the masked data value via user interface of Raghunathan, because doing so would interact with the user interface module 430 to mask the data for the protection ( par 0037).

 	As per claim 7, Henderson in view of Valentine of in view of Raghunathan disclose The apparatus of claim 6, wherein the display value comprises text appearing in a button or hyperlink of the user interface (par 0037, a preview masking module 436, i.e. hyperlink of user interface, may provide masked data to a user interface 430 to allow a user to determine if the data appears sufficiently masked ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, based on the teaching of displaying the masked data value via user interface of Raghunathan, because doing so would interact with the user interface module 430 to mask the data for the protection ( par 0037).


 	As per claim 8, Henderson in view of Valentine of in view of Raghunathan disclose The apparatus of claim 7, wherein the report comprises as an event report relating to the user interface in response to a user interaction with the button or hyperlink(par 0037, a preview masking module 436, i.e. hyperlink of user interface, may provide masked data to a user interface 430 to allow a user to determine if the data appears sufficiently masked ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, based on the teaching of displaying the masked data value via user interface of Raghunathan, because doing so would interact with the user interface module 430 to mask the data for the protection ( par 0037).
 	As per claim 15, Henderson in view of Valentine of in view of  Raghunathan disclose the non-transitory machine-readable storage medium of claim 10, the combination does not explicitly disclose wherein the value comprises a display value of a user interface.
 	However, Raghunathan disclose wherein the value comprises a display value of a user interface ( par 0037 display device (e.g., a monitor) a user interface to allow a user to perform various functions, such as view reports, map anonymization rules, and preview masked data, i.e. value . ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine of Valentine, based on the teaching of displaying the masked data value via user interface of Raghunathan, because doing so would interact with the user interface module 430 to mask the data for the protection ( par 0037).



Claims 4-5, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al US 2014/0047521 in view of Valentine US 2014/0281425 in view of Touboul US Patent Number 6,125,390.

 	As per claim 4, Henderson in view of Valentine discloses the apparatus of claim 1, wherein the instructions, when executed by the processor, further cause the processor to:  the combination disclose the masking report (Henderson, 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history );  and unmasking the report (Henderson,par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text, i.e. masked value, is used as a redaction/obscure to maintain secrecy).
 	But fails to disclose send the report to a monitoring system; receive from the monitoring system a notification indicating that the masked value is to be unmasked; and after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the value.
 	However, Touboul discloses send the report to a monitoring system ( col 2,lines  45-55 the agent means in response to the event, means for defining at least one procedure, the procedure including at least one of the stored triggers, and manager means for monitoring and controlling operations of the agent means, the manager means comprising means for sending the procedure to the agent means in response to an alert and  col 11, lines 42-59   The agent engine module 28, i.e. a monitoring system performs the processing of events received from the probe modules 32.sub.i and directs actual alerts via the agent control module 26 to the monitor 2 through the network 100.); receive from the monitoring system a notification indicating that the masked value is to be unmasked ( col 12, lines 10-20 The receiver module 34 and the transmitter module 36 are used by the agent 14 for communicating with the network 100 and col 17, lines 35-40 and lines 56-65 the agent detects an error, that is, an event, the agent can decide whether to send a report and alert on the basis of whether the event is masked or filtered. In particular, certain events can be masked at the agent level to prohibit reporting of the event to the monitor. If the event is not masked at the agent level, the alert is sent to the monitor. In particular, the network administrator can set up filters in the manager to cause reporting of only certain events under certain conditions and a determination is made whether the event is to be filtered. If the event is to be filtered, the event is not reported. In particular, it is possible to set up filters such that, for example, a particular event is reported only from specific programs. In this case, if the event has occurred from a non-specified program, the event would not be reported. A basic filtering for masked and unmasked events is done in step 126 in FIG. as described above. At this step (step 132)); and after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the value (col 13, lines 35-45 records in this database are events that are reported by the agents. Some of the records are generated by the monitor).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.

 	As per claim 5, Henderson in view of Valentine in view of Touboul discloses the apparatus of claim 4, wherein the instructions, when executed by the processor, further cause the processor to: after receiving the notification, store at least one of the value or the masked value in the memory (col 2, lines 45-55, means for sending an alert to the management console which identifies the event, and means for storing a plurality of triggers. Each of the triggers is adapted to cause an action to be taken within the network. The system further comprises means for storing at least one procedure, the procedure comprising at least one of the triggers, and means for sending at least one of the procedures from the management console to the agent module resident on the one of the workstations in response to receipt of the alert).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.

 	As per claim 13, Henderson in view of Valentine discloses the non-transitory machine-readable storage medium of claim 10, wherein the instructions, when executed by the processor, further cause the processor to: the combination disclose the masking report (Henderson, 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history ) and unmasking the report (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text, i.e. masked value, is used as a redaction/obscure to maintain secrecy).
 But fails to disclose send the report to a monitoring system; receive from the monitoring system a notification indicating that the masked value is to be unmasked; and after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the value.
 	However, Touboul discloses send the report to a monitoring system ( col 2,lines  45-55 the agent means in response to the event, means for defining at least one procedure, the procedure including at least one of the stored triggers, and manager means for monitoring and controlling operations of the agent means, the manager means comprising means for sending the procedure to the agent means in response to an alert and  col 11, lines 42-59   The agent engine module 28, i.e. a monitoring system performs the processing of events received from the probe modules 32.sub.i and directs actual alerts via the agent control module 26 to the monitor 2 through the network 100.); receive from the monitoring system a notification indicating that the masked value is to be unmasked ( col 12, lines 10-20 The receiver module 34 and the transmitter module 36 are used by the agent 14 for communicating with the network 100 and col 17, lines 35-40 and lines 56-65 the agent detects an error, that is, an event, the agent can decide whether to send a report and alert on the basis of whether the event is masked or filtered. In particular, certain events can be masked at the agent level to prohibit reporting of the event to the monitor. If the event is not masked at the agent level, the alert is sent to the monitor. In particular, the network administrator can set up filters in the manager to cause reporting of only certain events under certain conditions and a determination is made whether the event is to be filtered. If the event is to be filtered, the event is not reported. In particular, it is possible to set up filters such that, for example, a particular event is reported only from specific programs. In this case, if the event has occurred from a non-specified program, the event would not be reported. A basic filtering for masked and unmasked events is done in step 126 in FIG. as described above. At this step (step 132)); and after receiving the notification, send to the monitoring system a new report in which the masked value is substituted with the value (col 13, lines 35-45 records in this database are events that are reported by the agents. Some of the records are generated by the monitor).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.

  	 As pre claim 14, Henderson in view of Valentine in view of Touboul discloses the non-transitory machine-readable storage medium of claim 13, wherein the instructions, when executed by the processor, further cause the processor to: after receiving the notification, store at least one of the value or the masked value in the memory (col 2, lines 45-55, means for sending an alert to the management console which identifies the event, and means for storing a plurality of triggers. Each of the triggers is adapted to cause an action to be taken within the network. The system further comprises means for storing at least one procedure, the procedure comprising at least one of the triggers, and means for sending at least one of the procedures from the management console to the agent module resident on the one of the workstations in response to receipt of the alert).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.


 	As per claim 19, Henderson in view of Valentine discloses the method  of claim 16, wherein the value comprises a display value of user interface and wherein generating the report further comprising (Henderson, 0035, At 130, the credential auditing service generates a report regarding the credential, i.e. value and the credential history ) and unmasking the report (Henderson, par 0041 at 212, the password auditing service masks each password/credential, i.e. value  with substitute text, i.e. masked value. The substitute text is included in the report in place of the actual content associated with each password. The actual password strings are never published or disclosed rather the substitute text, i.e. masked value, is used as a redaction/obscure to maintain secrecy).
  	But fails to disclose: monitoring user interaction with the user interface; deterring a user interface event based on the monitoring and generating the report responsive to the detecting.
 	However, Touboul discloses monitoring user interaction with the user interface ( col 2,lines  45-55 the agent means in response to the event, means for defining at least one procedure, the procedure including at least one of the stored triggers, and manager means for monitoring and controlling operations of the agent means, the manager means comprising means for sending the procedure to the agent means in response to an alert and  col 11, lines 42-59   The agent engine module 28, i.e. a monitoring system performs the processing of events received from the probe modules 32.sub.i and directs actual alerts via the agent control module 26 to the monitor 2 through the network 100.); deterring a user interface event based on the monitoring ( col 12, lines 10-20 The receiver module 34 and the transmitter module 36 are used by the agent 14 for communicating with the network 100 and col 17, lines 35-40 and lines 56-65 the agent detects an error, that is, an event, the agent can decide whether to send a report and alert on the basis of whether the event is masked or filtered. In particular, certain events can be masked at the agent level to prohibit reporting of the event to the monitor. If the event is not masked at the agent level, the alert is sent to the monitor. In particular, the network administrator can set up filters in the manager to cause reporting of only certain events under certain conditions and a determination is made whether the event is to be filtered. If the event is to be filtered, the event is not reported. In particular, it is possible to set up filters such that, for example, a particular event is reported only from specific programs. In this case, if the event has occurred from a non-specified program, the event would not be reported. A basic filtering for masked and unmasked events is done in step 126 in FIG. as described above. At this step (step 132)); and generating the report responsive to the detecting (col 13, lines 35-45 records in this database are events that are reported by the agents. Some of the records are generated by the monitor).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.

  	 As pre claim 20, Henderson in view of Valentine in view of Touboul discloses the method of claim 16, wherein the value comprises a display value of user interface and wherein generating the report further comprising But fails to disclose: monitoring user interaction with the user interface; periodically generating reports based on the monitoring, the report being among the periodically generated reports.
 	However, Touboul discloses monitoring user interaction with the user interface ( col 2,lines  45-55 the agent means in response to the event, means for defining at least one procedure, the procedure including at least one of the stored triggers, and manager means for monitoring and controlling operations of the agent means, the manager means comprising means for sending the procedure to the agent means in response to an alert and  col 11, lines 42-59   The agent engine module 28, i.e. a monitoring system performs the processing of events received from the probe modules 32.sub.i and directs actual alerts via the agent control module 26 to the monitor 2 through the network 100.); periodically generating reports based on the monitoring, the report being among the periodically generated reports ( col 12, lines 10-20 The receiver module 34 and the transmitter module 36 are used by the agent 14 for communicating with the network 100 and col 17, lines 35-40 and lines 56-65 the agent detects an error, that is, an event, the agent can decide whether to send a report and alert on the basis of whether the event is masked or filtered. In particular, certain events can be masked at the agent level to prohibit reporting of the event to the monitor. If the event is not masked at the agent level, the alert is sent to the monitor. In particular, the network administrator can set up filters in the manager to cause reporting of only certain events under certain conditions and a determination is made whether the event is to be filtered. If the event is to be filtered, the event is not reported. In particular, it is possible to set up filters such that, for example, a particular event is reported only from specific programs. In this case, if the event has occurred from a non-specified program, the event would not be reported. A basic filtering for masked and unmasked events is done in step 126 in FIG. as described above. At this step (step 132)); 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of generating report for the credential for masking based on the policy of Henderson, based on the teaching of  the limited range vector memory access instruction 203 may optionally specify , i.e. determine, or otherwise indicate, I.e. indications, a source packed data operation mask 216, i.e. values to be masked of valentine, based on the teaching of monitoring the report by Touboul,  because doing so would provide filter that control reporting of events over the network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495